NOTE: This order is r10nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
CALICO BRAND, INC.
AND HONSON MARKETING GROUP,‘ INC.,
Plczintiffs-Appellants,
V.
AMERITEK IMPORTS, INC.,
Defen,dcmt-AppeIlee,
AND
ACME INTERNATIONAL ENTERPRISES, INC.,
Defendant-Cr0ss Appellant.
2008-1324, -1341
Appea1s from the United States District C0urt for the
Centra1 District of Calif0rnia in case n0. 05-CV-205,
Magistrate Judge Patrick J. Wa1sh.
CALICO BRAND, INC.
AND HONSON MARKETING GROUP, INC.,
Plaintiffs-Appellees,
V.
AMERITEK IMPORTS, INC.,
Defenciant-Appellan,t,

CALICO BRAND V. AMERlTEK IMPORTS 2
AND
ACME INTERNATIONAL ENTERPRISES, INC.,
Defen,dcmt.
2008-1325
Appeal from the United States District Court for the
Central District of California in case no. 4 05-CV-'205,
Magistrate Judge Patrick J. Walsh.
ON MOTION
ORDER °
These appeals were stayed pursuant to 1`1 U.S.C. §
362 upon the filing of Ameritek Imports, Inc.’s bankruptcy
petition. Calico Brand, Inc., et al. informs the court that
the United States Bankruptcy Court for the Centra1
District of Ca]ifornia has closed the bankruptcy case.
Accordingly,
IT IS ORDEREn THAT:
(1) The stay of briefing is lifted Calico Brand, Inc.
and Honson Marketing Group, Inc.’s opening brief is due
within 60 days of the date of filing of this order.
(2) Appeal 2008-1325 is dismissed. The revised offi-
cial caption is reflected above
(3) Each side shall bear its own costs in 2008-1325.

3 cA1,1co BRAND v. A1vsER1TEK 1MPoRrs
FOR THE COURT
DEC 2 9  /sf Jan Horbaly
Date J an Horbaly
Clerk
cc: R. Joseph Trojan, Esq.
Carl H. Pierce, Esq.
Edward F. O’Connor, Esq.
s21 '
1SSued _/is A Mandare eis T0 2003-1325 on1y); DEC 2 9 2011
FlLEq,
u.s. cou§r or ms ron
res F oERAiPo1Rcun
DEC 29 2011
JAN HORBALY
CLERK